DETAILED ACTION  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This is a Final Action in response to a communication filed on December 21, 2020 relating to U.S. Patent Application No. 16/355,402 filed on March 15, 2019. The applicant claims priority benefit from Korean Patent Application No. 10-2018-0030405 filed on March 15, 2018.  Claims 1, 5, 10 and 17 – 20 have been amended. Claims 1 – 20  are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's Remarks filed on December 21, 2020 have been fully considered. 
In light of Applicant’s amendments to the Specification and Drawings the Objections are withdrawn.
In light of Applicant’s amendment to Claim 5 the 35 U.S.C § 112(b) is withdrawn.
Applicant's arguments with respect to the 35 USC § 101 rejections are unpersuasive in light of the 101 PEG 2019 guidelines. Applicant asserts that the claimed embodiments fall into the “practical exception” of the Mayo/Alice framework, (Remarks p. 16). Applicant asserts that Claim Diamond v. Diehr as being analogous to the instant claims a computation was performed to control a real world physical system, (Remarks p. 17). The elements recited by the claims are an improvement to a business method utilizing generic computer components. They do not constitute a practical application, the something more contemplated by the guidelines, such as an improvement to the functioning of a computer or technology. The Section 101 rejection is maintained.  
Applicant’s arguments with respect to the 35 USC § 103 rejection are not persuasive. Applicant asserts that the cited references, alone or in combination, do not disclose the elements in the amended claims, particularly that Arakawa discloses only locking/unlocking communications between the network control office and the machines, (Remarks p. 21). Applicant’s argument is not persuasive. There is also the user/user device potentially other institutions that allow for password information (first and second password information) to be input into the system, (See Arakawa Par. 27).  The Section 103 rejection is maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.


Claims 1– 9 are directed to an electronic apparatus.  Claims 10 - 16 are directed to an operating method of an electronic apparatus. Claims 17 – 20 are directed to a non-transitory computer-readable storage medium comprising instructions that are executed by a processor. Therefore, on its face, each of Claims 1 – 20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an electronic apparatus comprising: a communication module; a display device; at least one processor configured to be operatively connected to the communication module and the display device; and a memory configured to be operatively connected to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to: transmit reference information, detected from a first external device, to a second external device through the communication module; receive first password information, generated based on the reference information, from the second external device through the communication module; and provide, by the electronic apparatus, the first password information received from the second external device to the first external device through the communication module so that the first external device controls a locking device based on the first password information. The abstract idea recited in claim 1 is the underlined portions of the claim indicated above. The abstract idea recites receiving password information based on transmitted reference information to control a locking device which involves the fundamental economic practice of mitigating risk falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 


Claim 1 recites an electronic apparatus comprising: a communication module; a display device; at least one processor configured to be operatively connected to the communication module and the display device; and a memory configured to be operatively connected to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to: transmit reference information, detected from a first external device, to a second external device through the communication module; receive first password information, generated based on the reference information, from the second external device through the communication module; and provide by the electronic apparatus, the first password information received from the second external device to the first external device through the communication module so that the first external device controls a locking device based on the first password information. The additional elements of claim 1 are the underlined portions of the claim indicated above and amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software. The sending and receiving of data (reference and password information) elements may be considered to be insignificant extra-solution activity. The additional elements do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of claim 1 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software and are insignificant extra-solution activity. Additionally, any limitations characterized as insignificant extra-solution activity are well understood, routine, and conventional. See MPEP 2106.05(d), 2106.05(g), buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory). Based on the aforementioned and the reasons provided in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 11 and 18 (perform an electronic payment). These claims recite performing an electronic payment, which is merely further limiting the abstract idea of the independent claims. This abstract idea also involves certain methods of organizing human activity, specifically a commercial interaction such as sales activities. Claims 3, 12 and 19 (transmit reference information when user authentication is successful) and Claims 4 and 13 (provide first password information when user authentication is successful). These additional elements include insignificant extra solution activity and do not provide a practical application or inventive concept for the same reasons as stated above with respect to the insignificant extra solution activity limitations of claim 1.  Claim 5 (authentication module storing identification information and confidential information and generate second password information using the confidential information). This claim does not require that the locking device actually opens and closes a predetermined space – it just has to be configured to do so. With respect to steps 2A, prong 2 and prong 2B, the claim generally links the use of the abstract idea to this locking device, rather than specifically linking the device in a meaningful way. Under the broadest reasonable interpretation, however, the configuration of the locking device and authentication module would provide access to the space upon authentication which would be considered insignificant extra solution activity.  Claims 6, 14 and 20 (generate second password information and control locking device when first password information matches second password information),  Claim 7 (reference information comprises identification or payment information), Claim 8 (generate first password information using confidential information) and Claim 9 (display the first password information on the display device). These additional elements include insignificant extrasolution activity and do not provide a practical application or inventive concept for the same reasons as stated above with respect to the insignificant extrasolution activity limitations of claim 1.  
  
As such, Claims 1 – 20 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 – 10, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 2014/0120905 A1, (“Kim”) in view of Arakawa, U.S. Patent Publication No. 2008/0150677 A1, (“Arakawa”).

Claim 1:
Kim teaches:
An electronic apparatus comprising: a communication module; (See Kim, Par. 45 (The mobile phone 10 transmits data through wireless communication to the door lock 20), Par. 46 (The mobile phone 10 can provides various utilizabilities through data transmitting of mobile radio communication network, wire/wireless Internet, infrared communication, Bluetooth, RFID communication and the like. The smart phone has an operating system where various programs may be installed at the smart phone and  programs may be selectively run so as to carry out a desired function.)) 

a display device; (See Kim, Par. 25 (The mobile phone periodically performs polling of the SE so as to read the stored state information and then displays the state information.), Par. 30. (It is possible to display the operating state of the digital door lock on a display means of the mobile phone.))

at least one processor configured to be operatively connected to the communication module and the display device; and (See Kim, Par. 46 (The mobile phone 10 provides data transmitting by using its input means, display means, voice output means, vibration means and the like.), Par. 53 (The mobile phone 10 is connected to the server 30
through a mobile radio communication network or a wireless internet communication network so as to download and run one or more programs (ie. application).))

a memory configured to be operatively connected to the processor, (See Kim, Par. 50 (The phone application 11 freely stores certain data to a memory (not shown) of the mobile phone 10), Par. 58 (The server 30 communicates with the mobile phone 10 through a wireless telecommunication network using a mobile radio communication network or a wireless Internet communication network. The server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.), Par. 59 (If one of the mobile phones 10 requires access to the server 30, the server 30 checks whether or not there is a
remaining operation to be performed with respect to the corresponding mobile phone, and then performs the remaining operations.))

wherein the memory stores instructions that, when executed by the processor, cause the processor to: transmit reference information, detected from a first external device, to a second external device through the communication module; (See Kim, Par. 52, (The SE (Secured Element) 15 is built in the mobile phone 10 by wiring. So the SE can directly communicates with the phone application 11, and also transmits/receives data to/from the door lock 20 (first external device) through the NFC function of the mobile phone 10. Further, the SE 15 returns information of stored events as a response to the polling of the phone application 11.)(Door lock information is communicated to the server through the mobile phone application.), Par. 53 (The mobile phone 10 is connected to the server 30 (second external device) through a mobile radio communication network or a wireless internet communication network so as to download and run one or more programs (ie. application).))

receive first password information, generated based on the reference information, from the second external device through the communication module; and (See Kim, Par. 58 (The server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.), Par. 126 (The server generates authentication information using a door lock ID and order (number) information of a one-time password to be generated, and then encrypts it using secret key. The generated one-time password is received at the mobile phone by the user as an SMS text and directly input to the door lock by the user.))

Kim does not teach, however, Arakawa teaches:
Provide, by the electronic apparatus, the first password information, received from the second external device, to the first external device through the communication module so that the first external device controls a locking device based on the first password information. (See Arakawa, Par. 20 (The management device (second external device) includes: a communication means for connecting to the working machine (first external device) via the communication network; a password generation means which generates new password information if the used notification has been received from the working machine; and a password transmission means which transmits the new password information which has been generated from the communication means via the communication network to the working machine.), Par. 27. It is possible to input either of two types of password information from the input means, the first password information and the second password information.))


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for generating and providing password information used control of a lock, as taught by Arakawa in a lock control system for a machine (Par. 6) in order to provide password information as the control means for locking a machine (Par. 7).  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Arakawa’s generating and providing password information for control of a lock, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Kim and Arakawa teach each and every element of Claim 1 above.
Kim further teaches:
further cause the processor to display the first password information on the display device. (See Kim, Par. 126 (The generated onetime password is transmitted in the form of an SMS message to the object mobile phone.))
 
Claim 10:
Kim teaches:
An operating method of an electronic apparatus, the method comprising: transmitting reference information, detected from a first external device, to a second external device; (See Kim, Par. 52, (The SE (Secured Element) 15 is built in the mobile phone 10 by wiring. So the SE can directly communicates with the phone application 11, and also transmits/receives data to/from the door lock 20 (first external device) through the NFC function of the mobile phone 10. Further, the SE 15 returns information of stored events as a response to the polling of the phone application 11.)(Door lock information is communicated to the server through the mobile phone application.), Par. 53 (The mobile phone 10 is connected to the server 30 (second external device) through a mobile radio communication network or a wireless internet communication network so as to download and run one or more programs (ie. application).))

receiving first password information, generated based on the reference information, from the second external device; and (See Kim, Par. 58 (The server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.), Par. 126 (The server generates authentication information using a door lock ID and order (number) information of a one-time password to be generated, and then encrypts it using secret key. The generated one-time password is received at the mobile phone by the user as an SMS text and directly input to the door lock by the user.))

Kim does not teach, however, Arakawa teaches:
Providing, by the electronic apparatus, the first password information received from the second external device to the first external device so that the first external device controls a locking device based on the first password information. (See Arakawa, Par. 20 (The management device (second external device) includes: a communication means for connecting to the working machine (first external device) via the communication network; a password generation means which generates new password information if the used notification has been received from the working machine; and a password transmission means which transmits the new password information which has been generated from the communication means via the communication network to the working machine.), Par. 27. It is possible to input either of two types of password information from the input means, the first password information and the second password information.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for generating and providing password information used control of a lock, as taught by Arakawa in a lock control system for a machine (Par. 6) in order to provide password information as the control means for locking a machine (Par. 7).  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Arakawa’s generating and providing password information for control of a lock, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Kim and Arakawa teach each and every element of Claim 6 above.
Kim further teaches:
reference information comprises at least one of identification information about the first external device or payment information. (See Kim, Par. 50 (Every door lock 20 is provided with its own unique ID, for example, a serial number assigned by a manufacturer.), Par. 58 (Server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.))

Claim 16:
Kim and Arakawa teach each and every element of Claim 10 above.
Kim further teaches:
at least one of displaying the first password information or transmitting the first password information to the first external device. (See Kim, Par. 126 (The generated onetime
password is transmitted in the form of an SMS message to the object mobile phone.))

Claim 17:
Kim teaches:
A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause an electronic apparatus to: (See Kim, Par. 44 (Phone application 11 is installed and driven at the mobile phone 10. A secured element application 16 is installed at the secured element 15 so as to control an operation of the secured element 15.), Par. 50 (Phone application 11 stores data to a memory (not shown) of the mobile phone 10), Par. 53 (Mobile phone 10 is connected to the server 30 so as to download and run one or more programs (ie. application), Par. 59 (Server 30 checks whether there is a remaining operation to be performed with respect to the mobile phone, and then performs the remaining operation.))

transmit reference information, detected from a first external device, to a second external device; (See Kim, Par. 52, (The SE (Secured Element) 15 is built in the mobile phone 10 by wiring. So the SE can directly communicates with the phone application 11, and also transmits/receives data to/from the door lock 20 (first external device) through the NFC function of the mobile phone 10. Further, the SE 15 returns information of stored events as a response to the polling of the phone application 11.)(Door lock information is communicated to the server through the mobile phone application.), Par. 53 (The mobile phone 10 is connected to the server 30 (second external device) through a mobile radio communication network or a wireless internet communication network so as to download and run one or more programs (ie. application).))

receive first password information, generated based on the reference information, from the second external device; and (See Kim, Par. 58 (The server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.), Par. 126 (The server generates authentication information using a door lock ID and order (number) information of a one-time password to be generated, and then encrypts it using secret key. The generated one-time password is received at the mobile phone by the user as an SMS text and directly input to the door lock by the user.))

Kim does not teach, however, Arakawa teaches:
provide by the electronic apparatus the first password information received from the second external device to the first external device so that the first external device controls a locking device based on the first password information.  (See Arakawa, Par. 20 (The management device (second external device) includes: a communication means for connecting to the working machine (first external device) via the communication network; a password generation means which generates new password information if the used notification has been received from the working machine; and a password transmission means which transmits the new password information which has been generated from the communication means via the communication network to the working machine.), Par. 27. It is possible to input either of two types of password information from the input means, the first password information and the second password information.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for generating and providing password information used control of a lock, as taught by Arakawa in a lock control system for a machine (Par. 6) in order to provide password information as the control means for locking a machine (Par. 7).  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Arakawa’s generating and providing password information for control of a lock, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 2014/0120905 A1, (“Kim”) in view of Arakawa, U.S. Patent Publication No. 2008/0150677 A1, (“Arakawa”), in further view of  Cha et al., KR101772864 B1, (“Cha”).

Claim 2:
Kim and Arakawa teach each and every element of Claim 1 above.
Kim teaches (Par. 3) that by using the NFC function the mobile phone may be also used as an electronic payment means.
Kim does not teach, however, Cha teaches:
further cause the processor to perform an electronic payment on a basis of the reference information upon receiving the first password information. (See Cha, Abstract (An electronic payment application capable of transmitting a payment signal to make a payment through a wireless communication.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for performing an electronic payment, as taught by Cha in a vending machine payment system using a smart device in order to implement a cashless payment.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Cha’s performing an electronic payment, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Kim and Arakawa teach each and every element of Claim 10 above.
Kim teaches (Par. 3) that by using the NFC function the mobile phone may be also used as an electronic payment means.
Kim does not teach, however, Cha teaches:
further comprising: performing an electronic payment based on payment information among the reference information upon receiving the first password information. (See Cha, Abstract (An electronic payment application capable of transmitting a payment signal to make a payment through a wireless communication.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for performing an electronic payment, as taught by Cha in a vending machine payment system using a smart device in order to implement a cashless payment.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Cha’s performing an electronic payment, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 18:
Kim and Arakawa teach each and every element of Claim 17 above.
Kim teaches (Par. 3) that by using the NFC function the mobile phone may be also used as an electronic payment means.
Kim does not teach, however, Cha teaches:
further cause the electronic apparatus to perform an electronic payment based on payment information among the reference information upon receiving the first password information. (See Cha, Abstract (An electronic payment application capable of transmitting a payment signal to make a payment through a wireless communication.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for performing an electronic payment, as taught by Cha in a vending machine payment system using a smart device in order to implement a cashless payment.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Cha’s performing an electronic payment, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 2014/0120905 A1, (“Kim”) in view of Arakawa, U.S. Patent Publication No. 2008/0150677 A1, (“Arakawa”), in further view of  Lee et al., KR20090096146 A, (“Lee”).

Claim 3:
Kim and Arakawa teach each and every element of Claim 1 above.
Kim does not teach, however, Lee teaches:
further cause the processor to transmit the reference information to the second external device when user authentication is successful. (See Lee, Abstract (When the bio-information of a user is authenticated in the authentication unit, an identification information generator generates the identification information for closing and opening an entrance door. An identification information transmitter (140) transmits the identification information to an entrance door opening/dosing apparatus.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for authenticating a user, as taught by Lee in a system using bio-information for  controlling a door in order authenticate a user through their bio-information.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Lee’s authenticating a user through their bio-information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Kim and Arakawa teach each and every element of Claim 10 above.
Kim does not teach, however, Lee teaches:
transmitting the reference information to the second external device when user authentication is successful. (See Lee, Abstract (When the bio-information of a user is authenticated in the authentication unit, an identification information generator generates the identification information for closing and opening an entrance door. An identification information transmitter (140) transmits the identification information to an entrance door opening/dosing apparatus.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for authenticating a user, as taught by Lee in a system using bio-information for  controlling a door in order authenticate a user through their bio-information.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Lee’s authenticating a user through their bio-information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Kim and Arakawa teach each and every element of Claim 17 above.
further cause the electronic apparatus to transmit the reference information to the second external device when user authentication is successful. (See Lee, Abstract (When the bio-information of a user is authenticated in the authentication unit, an identification information generator generates the identification information for closing and opening an entrance door. An identification information transmitter (140) transmits the identification information to an entrance door opening/dosing apparatus.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for authenticating a user, as taught by Lee in a system using bio-information for  controlling a door in order authenticate a user through their bio-information.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Lee’s authenticating a user through their bio-information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 4, 6, 7, 8, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 2014/0120905 A1, (“Kim”) in view of Arakawa, U.S. Patent Publication No. 2008/0150677 A1, (“Arakawa”), in further view of  Kim, Geum Yong, KR20120103827 A, (“Kim G Y”).

Claim 4:
Kim and Arakawa teach each and every element of Claim 1 above.
Kim does not teach, however, Kim G Y teaches:
provide the first password information to the first external device when user authentication is successful. (See Kim G Y, Abstract (Fingerprint authenticating unit confirms the registration of the accessor by authenticating the finger print data. If the accessor is registered, the password authenticating unit finally authenticates the accessor by receiving the one-time password from the accessor.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for authenticating a user through their fingerprint information prior to sending password information, as taught by Kim G Y in a system for controlling a door lock in order to authenticate the user prior to receiving password information.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Kim G Y’s authenticating a user through their fingerprint information prior to sending password information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Kim and Arakawa teach each and every element of Claim 1 above.
Kim does not teach, however, Kim G Y teaches:
generate second password information based on the reference information, and control the locking device when the first password information matches the second password information. (See Kim G Y, Abstract (Confirm the registration of the accessor by authenticating his finger prints (second password information) with the finger print data on file (first password information). If the accessor is registered, the password authenticating unit finally authenticates the accessor by receiving the one-time password from the accessor.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for authenticating a user to control the locking device by comparing his fingerprints to fingerprint information on file, as taught by Kim G Y in a system for controlling a door lock in order to authenticate the user prior to granting access to control the locking device. Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Kim G Y’s authenticating a user to control the locking device by comparing his fingerprints to fingerprint information on file, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7:
Kim, Arakawa and Kim G Y teach each and every element of Claim 6 above.
Kim further teaches:
reference information comprises at least one of identification information about the first external device or payment information.  (See Kim, Par. 50 (Every door lock 20 is provided with its own unique ID, for example, a serial number assigned by a manufacturer.), Par. 58 (Server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.))

Claim 8:
Kim, Arakawa and Kim G Y teach each and every element of Claim 7 above.
Kim further teaches:
the second external device is configured to: store the identification information and confidential information in association with each other, (See Kim, Par. 58 (The server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.))

detect the confidential information based on the identification information, and (See Kim, Par. 58 (The server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.),  Par. 126 (User connects to the server through the phone and requests a one-time password. The server generates authentication information using the door lock ID and order (number) information.))

generate the first password information using the confidential information.  (See Kim, Par. 126 (The server generates authentication information using a door lock ID and order (number) information of a one-time password to be generated, and then encrypts it using secret key. The generated one-time password is received at the mobile phone by the user as an SMS text and directly input to the door lock by the user.))
Claim 13:
Kim and Arakawa teach each and every element of Claim 10 above.
Kim does not teach, however, Kim G Y teaches:
providing the first password information to the first external device when user authentication is successful. (See Kim G Y, Abstract (Fingerprint authenticating unit confirms the registration of the accessor by authenticating the finger print data. If the accessor is registered, the password authenticating unit finally authenticates the accessor by receiving the one-time password from the accessor.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for authenticating a user through their fingerprint information prior to sending password information, as taught by Kim G Y in a system for controlling a door lock in order to authenticate the user prior to receiving password information.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Kim G Y’s authenticating a user through their fingerprint information prior to sending password information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Kim and Arakawa teach each and every element of Claim 10 above.
the first external device generates second password information based on the reference information and controls the locking device when the first password information matches the second password information. (See Kim G Y, Abstract (Confirm the registration of the accessor by authenticating his finger prints (second password information) with the finger print data on file (first password information). If the accessor is registered, the password authenticating unit finally authenticates the accessor by receiving the one-time password from the accessor.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for authenticating a user to control the locking device by comparing his fingerprints to fingerprint information on file, as taught by Kim G Y in a system for controlling a door lock in order to authenticate the user prior to granting access to control the locking device. Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Kim G Y’s authenticating a user to control the locking device by comparing his fingerprints to fingerprint information on file, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Kim and Arakawa teach each and every element of Claim 17 above.
the first external device is configured to generate second password information based on the reference information, and control the locking device when the first password information matches the second password information. (See Kim G Y, Abstract (Confirm the registration of the accessor by authenticating his finger prints (second password information) with the finger print data on file (first password information). If the accessor is registered, the password authenticating unit finally authenticates the accessor by receiving the one-time password from the accessor.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for authenticating a user to control the locking device by comparing his fingerprints to fingerprint information on file, as taught by Kim G Y in a system for controlling a door lock in order to authenticate the user prior to granting access to control the locking device. Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Kim G Y’s authenticating a user to control the locking device by comparing his fingerprints to fingerprint information on file, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 2014/0120905 A1, (“Kim”) in view of Arakawa, U.S. Patent Publication No. 2008/0150677 A1, (“Arakawa”), in further view of  Gantman et al., CN 1836251 A, (“Gantman”).

Claim 5:
Kim and Arakawa teach each and every element of Claim 1 above.
Kim further teaches:
the first external device includes the locking device; (See Kim, Par. 45 (The mobile phone 10 transmits data through wireless communication to the door lock 20.))

the locking device is configured to open and close a predetermined space; (See Kim, Par. 45 (The mobile-key service is to open a digital door lock installed at a door of an office and a house by using the mobile phone 10.))

the authentication module is configured to: store identification information about the first external device and confidential information set corresponding to the identification information; and (See Kim, Par. 50 (Every door lock 20 is provided with its own unique ID, for example, a serial number assigned by a manufacturer.), Par. 58 (Server 30 maintains a door lock ID and a secret key of a registered door lock, and information of one or multiple mobile phones authenticated to the door lock 20.))

the first external device is configured to generate second password information using the confidential information. (See Kim, Par. 57 (The door lock 20 itself may generate and transmit a unique key (e.g., secret key) for encrypting data. In this case, the door lock 20 further includes a function for encrypting and decrypting data received and transmitted
from/to the secure element by using the unique key.))

Kim does not teach, however Gantman teaches:
the first external device further operatively connected to an authentication module attached to the first external device; (See Gantman, Abstract (Device comprising authentication module for generating and receiving authentication information.))

configured to be detachable from the first external device; and (See Gantman, Abstract (Device can be detachably connected to the external authentication module to perform authentication.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kim discussed above, a step for including a detachable authentication module, as taught by Gantman in an apparatus for multifunctional authentication in order to improve security by enabling receipt of additional types of authentication information of the user.  Further, since the claimed invention is merely a combination of old elements, Kim’s method for controlling a lock and Gantman’s detachable authentication module, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
                                                                                                                             Conclusion

Each of the references listed in the Notice of References Cited, although not expressly cited herein, are hereby made a part of the record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/22/2021